NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YOUNG JA CHO, AKA Young Ja Im,                  No.    15-73330
AKA Young Ja Kim,
                                                Agency No. A089-627-351
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Young Ja Cho, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application under 8 U.S.C.

§ 1186a(c)(4)(B) for waiver of the joint filing requirement to remove the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditional basis of her lawful permanent resident status. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of

a waiver under 8 U.S.C. § 1186a(c)(4)(B). Damon v. Ashcroft, 360 F.3d 1084,

1088 (9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s denial of Cho’s application for a

waiver under 8 U.S.C. § 1186a(c)(4)(B), where the record does not compel

reversal of the agency’s determination that Cho failed to establish that she entered

into her marriage in good faith. See 8 U.S.C. § 1186a(c)(4); Oropeza-Wong v.

Gonzales, 406 F.3d 1135, 1148 (9th Cir. 2005).

      We reject Cho’s contentions that the agency failed to consider or discuss

relevant evidence. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(agency need not write an exegesis on every contention); Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption

that the BIA did review the record).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-73330